Citation Nr: 9907196	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  94-24 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with secondary degenerative arthritis, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased rating for fracture, right 
medial malleolus with traumatic arthritis and chronic 
synovitis of the right ankle, currently evaluated as 
20 percent disabling.

3.  Entitlement to an increased  rating for degenerative 
arthritis of the thoracic spine and left ankle, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from January 1954 to January 
1957, and from June 1958 to May 1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the January 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied a 
rating greater than 20 percent for lumbosacral strain with 
secondary degenerative arthritis, a rating greater than 
10 percent for fracture, right medial malleolus with 
traumatic arthritis and chronic synovitis of the right ankle, 
and a rating greater than 10 percent for degenerative 
arthritis of the thoracic spine and left ankle.  By a rating 
in October 1997 the RO increased the evaluation of right 
ankle disability to 20 percent.  The veteran has indicated 
his continued disagreement with that rating.  

The Board observes that in a statement received in November 
1997 the veteran indicated his opinion that service 
connection is warranted for disability affecting his knees.  
Inasmuch as that issue has not been adjudicated by the agency 
of original jurisdiction and is not "inextricably 
intertwined" with the issues currently on appeal, it will not 
be addressed herein, but is referred to the RO for 
appropriate action.  


REMAND

On preliminary review of the record the Board notes that the 
VA examination reports reflecting evaluation of the veteran 
during the pertinent period are not in accordance with the 
directives of the U. S. Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") that a VA 
rating examination must adequately portray functional loss 
due to pain, weakened movement, excess fatigability or 
incoordination. Deluca v. Brown, 8 Vet.App. 202 (1995).  In 
DeLuca, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 (1994) or 38 C.F.R. 
§ 4.45 (1994).  It was specified that the medical examiner 
should be asked to determine whether each joint in question 
exhibited pain, weakened movement, excess fatigability or 
incoordination, and that the determinations, if feasible, 
should be expressed in terms of the degree of additional 
range-of-motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  It was also held that 
the provisions of 38 C.F.R. § 4.14 (1994) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups. Examination findings in this case 
are incomplete and somewhat conflicting.  With regard to the 
lumbar spine disability the Board notes that although the 
September 1997 VA examiner recorded that the veteran 
complained of chronic low back pain and the pertinent 
diagnostic impression included symptomatic lumbar back, it 
was recorded on physical examination that there was no pain 
on active range of motion of the lumbar spine.  The September 
1997 examiner also noted the veteran's complaints of 
increasing pain in the right ankle, without addressing the 
functional impact of pain.  Similarly, although the record 
reflects the veteran's ongoing complaint of left ankle pain, 
this has not been addressed in relation to his limitation of 
motion.  Finally it is noted that the veteran seeks increased 
rating for degenerative arthritis affecting the thoracic 
spine, however there are no findings indicating whether there 
is related limitation of motion, which is an essential 
criterion for evaluation. 

Although further delay is regrettable, additional medical 
evaluation is required to ensure a fully informed decision 
regarding the veteran's claims.  Up-to-date treatment 
records, if any, also should be compiled.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers, 
VA or private, who have treated or 
evaluated him for symptoms related to his 
lumbar and thoracic spine segments, and 
both ankles since September 1997.  After 
obtaining any necessary releases, the RO 
should request copies of all previously 
unobtained, pertinent medical records for 
association with the claims folder.  

2.  Following the completion of the above 
requested development the veteran should 
be scheduled for a special VA orthopedic 
examination to assess the nature and 
extent of his disabilities of the 
thoracic and lumbar spine segments and 
each ankle.  The examiners must 
thoroughly review the claims folder, to 
include a copy of this remand, prior to 
evaluating the veteran.  All indicated 
special tests and studies, should be 
conducted to include range of motion 
studies.  All clinical findings and 
diagnoses must be clearly set forth in 
the examination report.  Additionally, 
the examiners should provide the 
following opinions based upon the medical 
evidence of record: 

a.  Whether the veteran's thoracic 
spine, lumbar spine, left ankle and 
right ankle exhibit pain, weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service connected disability; and, 
if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to any pain, weakened 
movement, excess fatigability, or 
incoordination.  

b.  With regard to each service-
connected disability the examiners 
should also provide an 

opinion as to whether pain could 
significantly limit functional 
ability during flare-ups or on 
repeated use over a period of time.  
These determinations should if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups.

3.  Thereafter, the RO should review the 
veteran's claims for increased ratings 
for low back and right ankle 
disabilities, and degenerative arthritis 
affecting the thoracic spine and left 
ankle, on the basis of all evidence of 
record and all applicable law and 
regulations.  If any action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and 
the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 6 -


